Citation Nr: 0019385	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  95-36 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for pterygium of the right 
eye, rated zero percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to January 
1953.  

The case was previously before the Board of Veterans' Appeals 
(Board) in June 1997, at which time it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) for 
further development.  In particular, the Board requested that 
the veteran identify all of the medical facilities from which 
he received treatment; schedule the veteran for an 
ophthalmology consultation; and reconsider the issue of an 
increased rating.  

On remand, in a June 1999 rating action, compensation, under 
the provisions of 38 U.S.C.A. § 1151 (West 1991) was granted 
for optic atrophy secondary to ischemic optic neuropathy, 
right eye.  A 30 percent rating was assigned effective in May 
1997, the date the veteran submitted the claim for such 
benefits, and based on operative procedures in a April 1997 
phacoemulsification with intraocular lens implant.  The 
veteran was also granted special monthly compensation based 
on loss of use of one eye from May 1997.  

In a further rating action, dated at the same time, a 
compensable rating for the right pterygium was denied.  This 
issue is once more properly before the Board.    


FINDING OF FACT

During the period from April 1994 to May 1997, the veteran's 
corrected visual acuity in the service connected right eye 
was better than 20/50 and visual fields were full; the 
veteran's current blindness in the right eye is from optic 
atrophy, for which service connection has been granted.   



CONCLUSION OF LAW

The criteria for a compensable rating for the a pterygium of 
the right eye are not met.  38 U.S.C.A. § 1155, 5107 (West 
1991); 38 C.F.R. § 4.84a, Part 4, Codes 6034, 6070, 6079 
(1999)


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

Under the laws administered by the VA, disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  
Separate diagnostic codes identify the various disabilities.  
Where entitlement to compensation has already been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
The veteran's pterygium is rated based on loss of vision in 
the eye.  38 C.F.R. § 4.84a, Part 4, Code 6034 (1999).  The 
veteran's claim for an increased rating was received in April 
1994, and has been continuously prosecuted since that time.  
As noted, a 30 percent rating was awarded effective in May 
1997 for optic atrophy.  The 30 percent rating in effect for 
the optic atrophy is the highest rating applicable for loss 
of sight in one eye.  38 U.S.C.A. § 4.84a, Part 4, Code 6070 
(1999)

Under the provisions of 38 C.F.R. § 4.14 (1999), the 
evaluation of the same disability under various diagnoses is 
to be avoided.  Hence, it would not be proper to award a 
current separate rating, based on loss of visual acuity, for 
the pterygium.  Therefore, a compensable rating for the 
pterygium after May 1997, when the maximum rating for loss of 
visual acuity was granted, is not appropriate.  However, the 
Board must also consider whether a compensable rating for the 
pterygium of the right eye is appropriate, based on loss of 
visual acuity, for the period prior to the grant of service 
connection for the optic atrophy in May 1997.  In this 
regard, for a 10 percent rating to be warranted for 
unilateral loss of visual acuity, the corrected vision in the 
service connected eye must be no better than 20/50.  
38 C.F.R. § 4.84a, Part 4, Code 6078 (1999).  Additionally, 
loss of visual field is rated utilizing the same criteria as 
loss of visual acuity.  38 C.F.R. § 4.84a, Code 6080 (1999).  

The veteran was examined for compensation purposes by the VA 
in May 1994, at which time the corrected vision in the right 
eye was 20/25.  Fields were full.  On outpatient treatment in 
March 1996, he reported that he couldn't see well with his 
new glasses, and the new corrected visual acuity in the right 
eye was 20/60.  However, after a new prescription, visual 
acuity was 20/30.  No additional reports of treatment are of 
record prior to the April 1997 hospitalization noted above.  

The evidence of record indicates that the veteran's loss of 
corrected visual acuity, prior to the operation that led to 
benefits under 38 U.S.C.A. § 1151, was not more than 20/50, 
consistent with a compensable rating. Moreover, there was no 
reported loss of visual field.  Therefore, the Board finds 
that an increased rating for the period from April 1994 to 
May 1997 is not appropriate.  As previously noted, given that 
the veteran is rated at the maximum evaluation for loss of 
visual acuity in one eye, a compensable rating for the 
pterygium after May 1997 would constitute pyramiding, and 
would therefore not be appropriate.  

In reaching this decision, the Board has considered the 
testimony given by the veteran and his wife in April 1996.  
In this testimony, he reported that he would be unable to 
perform any tasks, such as walking or driving, if he closed 
his left eye.  (Transcript, hereinafter T-3).  He testified 
that he required treatment for the right eye, but that he did 
not receive care from professionals outside of the VA.  (T-4, 
6).  While this testimony demonstrates that the right eye 
disorder results in limitation of functioning, given the 
level of visual acuity and visual fields reported on 
examination and treatment, there is no basis for a 
compensable rating during the period in question.  Therefore, 
the veteran's appeal must be denied.  

The Board has further given due consideration to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board finds that these provisions do not 
support the grant of an increased rating for the disorder at 
question.  

ORDER

A compensable rating for a right pterygium is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

